Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 08/31/2021 Amendment in the application of Babaei et al. for the "TIME INTERVAL BETWEEN TWO SUBSEQUENT TRANSMISSION OCCASIONS OF A PERIODIC RESOURCE ALLOCATION" filed 03/11/2020.  This application is a continuation of 15/972,041, filed 05/04/2018 now U.S. Patent #10,595,358 which Claims Priority from Provisional Application 62501653, filed 05/04/2017.  The amendment and response has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 1-9, 11-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jiang et al. (US#2017/0019887) in view of Rajagopal et al. (US#2017/0289733).  
Regarding claims 11, 20, the references disclose an apparatus and system for periodic resource allocation in multicarrier communications system, according to the essential features of the claims.  Jiang et al. (US#2017/0019887) discloses a BS comprising: one or more processors, and memory storing instructions that, when executed by the one or more processors, cause the BS to: transmit (see 522 in Figs 5-6) a radio resource control messages comprising first periodicity resource allocation configuration parameters comprising a first periodicity parameter indicating a number of symbols for a periodic resource allocation (see Figs. 3, 5, para para [0012], [0043], [0047], [0058]: the RRC grant may specify the resource assignment duration for multiple SPS requests and the DCI grant may activate/de-activate the resource assignment for multiple SPS requests; see also para 602-604 of fig. 6; par. [0058]-[0063], [0068]-[0070]: SPS request 520 in fig. 5 and 604 of fig. 6 include multiple fields that specify a request resource period for the SPS resource assignment; a periodicity of the resource pattern in par. 0058 could be interpreted as indicating reporting SPS assistance information); transmit a DCI indicating activation of the periodic resource allocation, wherein the DCI comprises one or more fields indicating a numerology, wherein the numerology indicates a symbol duration (see Figs. 2A-C; para [0040]-[0042] & 524 in fig. 5 and 608 of fig. 6; par. [0064] & [0071]: DCI activation grant, DCI format includes an index of the SPS request activated); and receive TBs via resources associated with the periodic resource allocation, wherein a time interval between two subsequent transmission occasions of the periodic resource allocation is determined based on the symbol duration and the number of symbols (Fig. 5; para [0052], [0062], [0064]-[0066]: activate the SPS resource allocation and/or SPS configurations).  
 Although, Jiang does not disclose expressly wherein transmitting a plurality of transport blocks via radio resources associated with the first periodic resource allocation.  However, Jiang teaches that UE would perform measurement and report it to eNB in fig. 3, performing V2V communication in accordance with SPS in fig. 6 and uplink frames in figure 2 & para [0043]-[0047].  If the teaching of Jiang explained above are compared to the claim limitation, fig. 2A, 2B & 2D in Jiang would have rendered the claim limitation obvious because eNB would receive one of those blocks or sub-frames from UE.  In the same field of endeavor, Rajagopal et al. (US#2017/0289733) teaches for the transmitting, at least one transport block (TB), employing at least one first uplink SPS configuration parameter corresponding to the first SPS configuration index (see Figs. 5 and 16, para.[0179]-[0180]: detection of data transport blocks (TBs) in a PDSCH ). 
Jiang et al.: Figs. 2A-C; para [0040]-[0042]).
Regarding claims 13, 14, the reference further teach wherein the RRC message comprises a RNTI; wherein DCI is associated with RNTI (Jiang et al.: Fig. 5; para [0062]-[0066], [0072]: once the DCI grant is received, vehicle 512 may process 550 the DCI grant using the RNTI received in the RRC grant).
Regarding claims 15, 16, the reference further teach wherein the DCI indicates radio resources for the receiving of the transport blocks; wherein the DCI comprises one or more second fields, the radio resources being determined based on one or more second fields (Rajagopal et al.: Figs. 5 and 16; para [0179]-[0180]: detection of data transport blocks (TBs) in a PDSCH).
Regarding claims 17, 18, the reference further teach wherein the DCI indicates one or more transmission durations up to a first value for receiving of the TBs; wherein a transmission duration in the one or more transmission duration corresponds to one or more logical channels (Jiang et al.: para. [0043]-[0046]).
Regarding claims 1-9, they are method claims corresponding to the apparatus claims 11-18 above.  Therefore, claims 1-9 are analyzed and rejected as previously discussed in paragraph above with respect to claims 11-18.
One skilled in the art would have recognized the need for effectively and efficiently  providing for periodic resource allocation in multicarrier communications system, and would have applied Rajagopal’s novel use for the transmission of at least one transport block employing at least one first uplink SPS configuration parameter corresponding to the first SPS configuration .
Allowable Subject Matter
8.	Claims 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first periodicity parameter indicates a number of transmission time intervals; the one or more first fields indicate a transmission time interval duration; and the time interval between two subsequent transmission occasions is based on the number of transmission time intervals multiplied with the transmission time interval duration, as specifically recited in the claims.  
Double Patenting

10.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);

11.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

12.	Claims 1-20 of the present application Serial No. 16/815,198 (hereinafter Application ‘198) are provisionally rejected on the ground of nonstatutory double patenting as being 
	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  The claims are equivalent in scope and embodiment, and the language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-18 of U.S. Patent ’358 are equivalent to the combination of pending claims 1-20 of Application ‘198 for resource allocation in multicarrier communications system.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

15.        THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
17.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Sept. 15, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477